Perlin, C. J. This matter coming on to be heard by the Court of Claims, the following findings are hereby made: 1. Claimant has duly filed his complaint for time unjustifiably imprisoned pursuant to the Illinois Statutes governing the same. 2. Claimant was imprisoned in Menard State Penitentiary from November 12, 1969, to August 4, 1972, a total of two years, eight months and twenty-two days. 3. Claimant’s conviction was reversed by order of the Illinois Appellate Court, Fifth Appellate District. 4. On August 27, 1974, Claimant received a pardon from the Governor of the State of Illinois on the grounds of innocence of the crime for which he was imprisoned. 5. Claimant, Hubert McCray, was employed at General Steel Industries in Granite City, Illinois, at the rate of $2.70 per hour or $118.00 per week. 6. Sec. 8(c) of the Court of Claims Act provides that awards may be granted for unjust imprisonment of five years or less, for not more than $15,000.00 It is therefore ordered by this Court that Claimant be awarded the sum of Nine Thousand Dollars ($9,000.00).